*581The Supreme Court properly exercised its discretion in setting aside the foreclosure sale based on the Referee’s misunderstanding as to his authority to accept uncertified funds as a down payment (see, Guardian Loan Co. v Early, 45 NY2d 515; Glenville & 110 Corp. v Tortora, 137 AD2d 654; Ulster Sav. Bank v Bash, 114 AD2d 500).
The appellant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. Mangano, P. J., Thompson, Plorio and McGinity, JJ., concur.